DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	IDS filed 9/9/2020 is being considered by the examiner.

Claim Objections
Claims 7 and 19 are objected to because of the following informalities:
Claim 7 recites, "coupled to the HVAC control [line 2]". The examiner suggests, "coupled to the HVAC controller".
Claim 19 is missing a period at the end of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crawford et al. ("Crawford") [U.S. Pub. 2010/0241275].

With regard to claim 1, Crawford teaches an HVAC system ("HVAC [par. 0001]") comprising: 
at least one HVAC component ("(HVAC) components [par. 0001]" and "HVAC component such as a rooftop unit (RTU) 18 [par. 0028]"); 
an HVAC controller [fig. 12: Controller (1202)] configured to control the at least one HVAC component according to one or more HVAC system configuration parameters ("RTU 18 includes one or more controllers 16. Controller 16 may generally control RTU 18 based on commands or setpoints received from external devices [par. 0028]"), the HVAC controller comprising: 
a first substrate [fig. 12: Controller (1202)]; 
a processor mounted on the first substrate ("Controller 16 may generally control RTU 18 based on commands or setpoints received from external devices [par. 0028];" it is implied that in order to control the RTU, the controller comprises a processor mounted on the first substrate); 
a memory mounted on the first substrate and in communication with the processor ("The controller further includes a memory configured to store information regarding the rooftop air handling unit [par. 0005]"); 
a control interface mounted on the first substrate and communicatively coupled to the processor and the at least one HVAC component ("Controller 1202 may generally include an RTU interface 1204 and a memory 1206. RTU interface 1204 is configured to provide control signals to and/or receive information (e.g., feedback) from RTU 1200 [par. 0063]"); and 
a first communication interface mounted on the first substrate and communicatively coupled to the processor ("Controller 1202 further includes wire terminal 1208 for communicating with interface device 1212 [par. 0063]"); 
a communication module [fig. 5: Interface Device (502) and fig. 11: Interface Device (1100)] for communicating with a remote device ("Interface device 502 is shown to include an RF transceiver 516 for communicating wirelessly with portable electronic device 504 [par. 0043]"), the communication module comprising: 
a second substrate [fig. 11: Interface Device (1100)]; 
a communication circuit mounted on the second substrate ([fig. 11: Interface Device (1100)] and "Processing circuit 1112 of device 1100 includes a processor 1114 [par. 0056]"); and 
a second communication interface mounted on the second substrate [fig. 11: Wire Terminal (1104)] and communicatively coupled to the communication circuit ("translation module 1120 may receive a signal with information from wire terminal 1104 [par. 0057]"), 
wherein the second communication interface is removably connected to the HVAC controller's first communication interface to communicatively connect the communication module to the HVAC controller's processor ("An interface device may communicably connect to a RTU controller (step 1302) (e.g., by connecting a wire terminal of the RTU controller to a wire terminal of the interface device) [par. 0065];" where the connection can be USB which is removable [par. 0054]) to allow the processor to communicate with the remote device through the communication module ("A signal including information from the RTU controller may be received by the interface device (step 1304) via a wire connection [par. 0065]" and "the information may be transmitted to the portable electronic device (step 1312) by the transceiver [par. 0066]").

With regard to claim 2, Crawford teaches the HVAC system of claim 1, wherein the communication module's communication circuit comprises at least one of 
a Bluetooth circuit, a transistor-transistor logic (TTL) circuit, a universal serial bus (USB) circuit, a WiFi circuit, a Sub-GHz circuit, a near-field communication (NFC) circuit, a long range (LoRa) circuit, an Ethernet circuit, and an RS-485 circuit ("Transceiver 1102 and/or transceiver 1110 may be compatible with a wireless USB protocol, a Zigbee protocol, a Bluetooth protocol, a WiFi protocol, a mobile phone protocol, and/or any other RF-based protocol [par. 0054]").
	Note: claim is presented in the alternative.

With regard to claim 3, Crawford teaches the HVAC system of claim 1, wherein the first communication interface and the second communication interface comprise mating connectors ("wire terminal 1104 may be a universal serial bus (USB) terminal [par. 0054]").

With regard to claim 4, Crawford teaches the HVAC system of claim 3, wherein the first communication interface physically supports the communication module via its mating connection to the second communication interface ("wire terminal 1104 may be a universal serial bus (USB) terminal [par. 0054]").

With regard to claim 5, Crawford teaches the HVAC system of claim 3, wherein the first communication interface and the second communication interface comprise four pin connectors ("wire terminal 1104 may be a universal serial bus (USB) terminal [par. 0054];" where USB is well known in the art to commonly use 4 pin connectors).

With regard to claim 7, Crawford teaches the HVAC system of claim 1, further comprising the remote device communicatively coupled to the HVAC controller via the communication module ("The interface device may form a wireless communications link with a portable electronic device [par. 0066]").

With regard to claim 8, Crawford teaches the HVAC system of claim 7, wherein the remote device comprises one of 
a mobile phone ("a general purpose portable electronic device (e.g., a commercially available PDA or mobile phone) [par. 0039]"), a laptop computer, a desktop computer, a tablet computer, or a server computer.
Note: claim is presented in the alternative. 

With regard to claim 9, Crawford teaches an HVAC controller [fig. 12: Controller (1202)] for controlling at least one HVAC component according to one or more HVAC system configuration parameters ("RTU 18 includes one or more controllers 16. Controller 16 may generally control RTU 18 based on commands or setpoints received from external devices [par. 0028]") , the HVAC controller comprising: 
a substrate [fig. 12: Controller (1202)]; 
a processor mounted on the substrate ("Controller 16 may generally control RTU 18 based on commands or setpoints received from external devices [par. 0028];" it is implied that in order to control the RTU, the controller comprises a processor mounted on the substrate ); 
a memory mounted on the substrate and in communication with the processor ("The controller further includes a memory configured to store information regarding the rooftop air handling unit [par. 0005]"); 
a control interface mounted on the substrate and communicatively coupled to the processor and the at least one HVAC component ("Controller 1202 may generally include an RTU interface 1204 and a memory 1206. RTU interface 1204 is configured to provide control signals to and/or receive information (e.g., feedback) from RTU 1200 [par. 0063]") ; and 
a communication interface mounted on the substrate and communicatively coupled to the processor ("Controller 1202 further includes wire terminal 1208 for communicating with interface device 1212 [par. 0063]"), 
the communication interface configured for connection to a mating connector of a communication module ("An interface device may communicably connect to a RTU controller (step 1302) (e.g., by connecting a wire terminal of the RTU controller to a wire terminal of the interface device) [par. 0065]) for communicating with a remote device ("Interface device 502 is shown to include an RF transceiver 516 for communicating wirelessly with portable electronic device 504 [par. 0043]").

With regard to claim 10, Crawford teaches the HVAC controller of claim 9, wherein the processor is configured to communicate with the remote device through the communication interface using at least one of 
a Bluetooth protocol, a transistor-transistor logic (TTL) protocol, a universal serial bus (USB) protocol, a WiFi protocol, a Sub-GHz protocol, a near-field communication (NFC) protocol, a long range (LoRa) protocol, an Ethernet protocol, and an RS-485 protocol ("Transceiver 1102 and/or transceiver 1110 may be compatible with a wireless USB protocol, a Zigbee protocol, a Bluetooth protocol, a WiFi protocol, a mobile phone protocol, and/or any other RF-based protocol [par. 0054]").
Note: claim is presented in the alternative.

With regard to claim 11, Crawford teaches the HVAC controller of claim 9, wherein the communication interface is configured to physically support the communication module via its mating connector ("wire terminal 1104 may be a universal serial bus (USB) terminal [par. 0054]").

With regard to claim 12, Crawford teaches the HVAC controller of claim 9, wherein the communication interface and the mating connector comprise four pin connectors ("wire terminal 1104 may be a universal serial bus (USB) terminal [par. 0054];" where USB is well known in the art to commonly use 4 pin connectors).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (as presented in the 35 USC 102(a)(1) rejection above) in view of Huang [U.S. Pub. 2005/0186854].

With regard to claim 6, Crawford teaches the HVAC system of claim 3, wherein the first communication interface and the second communication interface comprise pin connectors ("wire terminal 1104 may be a universal serial bus (USB) terminal [par. 0054]").
Although Crawford teaches pin connectors including a USB interface, Crawford does not explicitly teaches 6 pin connectors. 
However, it is old and well known in the art to use various cable interfaces. Huang teaches where it is known to use different types of transmission cables ("the common transmission cables are divided into four types. They are telephone cable with RJ11 plug, network cable with RJ45 plug, universal serial bus (USB) cables (including USB A, USB B, 4-pin Mini-USB, 5-pin Mini-USB) and four- and six-pin IEEE 1394 [par. 0005]").
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention  to have substituted the USB cable of Crawford, for a 6 pin connector as taught by Huang, since the controller and RTU of Crawford would still communicate the same way, since USB and six pin connectors are known equivalents for providing transmission data, and the combination would have predicted allowed the controller and RTU of Crawford to communicate with each other. 

With  regard to claim 13, Crawford teaches the HVAC controller of claim 9. The combination of Crawford and Huang teaches claim 6 above. Claim 13 recite limitations having the same scope as those pertaining to claim 6; therefore, claim 13 is rejected along the same grounds as claim 6. 

Claims 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford in view of Blair et al. ("Blair") [U.S. Pub. 2018/0087796].

With regard to claim 14, Crawford teaches a method of configuring an HVAC controller including 
a substrate [fig. 12: Controller (1202)], 
a processor mounted on the substrate ("Controller 16 may generally control RTU 18 based on commands or setpoints received from external devices [par. 0028];" it is implied that in order to control the RTU, the controller comprises a processor mounted on the first substrate), 
a memory mounted on the substrate and in communication with the processor ("The controller further includes a memory configured to store information regarding the rooftop air handling unit [par. 0005]"), and 
a communication interface mounted on the substrate and communicatively coupled to the processor ("Controller 1202 further includes wire terminal 1208 for communicating with interface device 1212 [par. 0063]"), the method comprising: 
removably connecting a communication module [fig. 11: Interface Device (1100)] to the HVAC controller by connecting a mating connector of the communication module to the HVAC controller's communication interface ("An interface device may communicably connect to a RTU controller (step 1302) (e.g., by connecting a wire terminal of the RTU controller to a wire terminal of the interface device) [par. 0065];" where the connection can be USB which is removable [par. 0054]); 
communicatively connecting a remote device to the HVAC controller through the communication module ("A signal including information from the RTU controller may be received by the interface device (step 1304) via a wire connection [par. 0065]" and "the information may be transmitted to the portable electronic device (step 1312) by the transceiver [par. 0066]").
	Although Crawford teaches receiving information from the remote device ("controller 16 may be accessed by and/or receive information from a portable electronic device 14 [par. 0028]") and storing information ("Memory 1206 is configured to store information from RTU 1200 and/or controller 1202 [par. 0063]"), 
Crawford does not explicitly teach storing one or more configuration parameter for the HVAC system from the remote device to the HVAC controller's memory through the communication module.
	In an analogous art (HVAC control), Blair teaches storing one or more configuration parameter for an HVAC system from a remote device to the HVAC controller's memory through a communication module ("the controller 501 may include a settings update module for receiving updated commissioning settings from the mobile device 103. The update module is intended to 'push' or forward the updated commissioning settings to at least one of the plurality of HVAC components. The controller 501 may include a removable dongle 505. For example, a removable dongle 505 can encompass any removable device that includes a wireless transmission module 507 that can transmit information between the HVAC system 101 and the mobile device 103 at the controller 501 [par. 0055]").
	Blair further teaches, "the server 105 can formulate and/or transmit corrected commissioning settings (e.g., to a mobile device that is connected to the HVAC system) based on the comparison of the received diagnostic data and/or commissioning settings and the existing operational data [par. 0048]."
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention  to have included Blair's teachings of storing configuration parameters, within the system of Crawford, for the benefit of correcting settings in the HVAC system. 

With regard to claim 15, the combination above teaches the method of claim 14. Blair in the combination teaches the method further comprising disconnecting the communication module from the HVAC controller after the one or more configuration parameters have been stored to the HVAC controller's memory ("The controller 501 can include a removable dongle interface 504 configured to receive a removable dongle 505 for transmitting the commissioning settings and the diagnostic data between the mobile device 103 and the controller 501 [par. 0054];" because Blair teaches where the dongle interface is designed to be removable and to transmit settings, and further teaches connecting the dongle for the purpose of transmitting settings [par. 0054], it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have disconnected the dongle after transmitting the settings since disconnecting the dongle after transmitting the settings would predictably result in allowing user to remove the dongle when the dongle is no longer needed).

With regard to claim 16, the combination above teaches the method of claim 14. Crawford in the combination further teaches wherein removably connecting a communication module to the HVAC controller by connecting a mating connector of the communication module to the HVAC controller's communication interface includes physically supporting the communication module with the HVAC controller's communication interface ("wire terminal 1104 may be a universal serial bus (USB) terminal [par. 0054]").

With regard to claim 17, the combination above teaches the method of claim 14. Crawford in the combination teaches the method further comprising: 
physically installing the HVAC controller in an HVAC system ([fig. 1: Controller (16) on RTU (18)] and "Controller 1202 is shown as integrated with RSU 1200 [par. 0063]"); and 
communicatively connecting the HVAC controller to at least one HVAC component to be controlled by the HVAC controller ("RTU 18 includes one or more controllers 16. Controller 16 may generally control RTU 18 based on commands or setpoints received from external devices [par. 0028]".

With regard to claim 18, the combination above teaches the method of claim 17. Crawford in the combination further teaches wherein the HVAC controller is installed in the HVAC system ([fig. 1: Controller (16) on RTU (18)] and "Controller 1202 is shown as integrated with RSU 1200 [par. 0063]") before the communication module is connected to the HVAC controller ("An interface device may communicably connect to a RTU controller (step 1302) (e.g., by connecting a wire terminal of the RTU controller to a wire terminal of the interface device) [par. 0065];" where it is implied that the process steps of [fig. 13] are performed after the RTU system is installed).

With regard to claim 20, the combination above teaches the method of claim 14. Crawford in the combination teaches the method further comprising retrieving, by the remote device, data from the controller's memory through the communication module ("Interface device 502 is configured to provide information received from RTU 500 to device 504 via RF transceiver 516 [par. 0043]").

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Crawford in view of Blair further in view of Nabeshima et al. ("Nabeshima") [U.S. Pub. 2017/0038087].

With regard to claim 19, the combination of Crawford and Blair teaches the method of claim 17. Although Crawford in the combination teaches wherein the HVAC controller is installed in the HVAC system ([fig. 1: Controller (16) on RTU (18)] and "Controller 1202 is shown as integrated with RSU 1200 [par. 0063]") and the communication module is connected to the HVAC controller ("An interface device may communicably connect to a RTU controller (step 1302) (e.g., by connecting a wire terminal of the RTU controller to a wire terminal of the interface device) [par. 0065]"), the combination does not explicitly teach wherein the HVAC controller is installed in the HVAC system after the communication module is connected to the HVAC controller.
	In an analogous art (HVAC control), Nabeshima teaches where it is known in the art to connect a communication module to an HVAC controller where the communication module and HVAC controller are built into the HVAC system ("the adapter 20a is built into the indoor unit 11a [par. 0065]" and "Also built into the indoor unit 11a is the adapter 20a, which is attached to, e.g., the inner surface of the casing [par. 0053]"), where the communication module is externally connected to HVAC controller in the HVAC system ("the adapter 20b is externally attached to the indoor unit 11b [par. 0065]"), and where the communication module is integrated into HVAC controller in the HVAC system ("the functions of the adapter 20a are incorporated into the indoor control device 13c of the indoor unit 11c [par. 0140]"). 
In light of Nabeshima's teachings, it can be seen that the communication module and the HVAC controller can be installed in the HVAC system in a variety of ways. It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have installed the HVAC controller in the HVAC system after the communication module is connected to the HVAC controller, since the order of installation would merely be changing the sequence of adding components and depending on the installation configuration (e.g., HVAC controller and communication module built into the indoor unit or where the communication module is externally connected to HVAC controller), one having ordinary skill in the art would find it obvious to install the components in the order that was most convenient (installing the HVAC controller before or after connecting the communication module). 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bogli et al. [U.S. Pub. 2020/0064002] teaches initiating communication between a user device and the controller of the HVAC system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214. The examiner can normally be reached (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119